 

Exhibit 10.2

 

May 28, 2015

 

Mercantile Bank Corporation

Mercantile Bank of Michigan

310 Leonard St. NW

Grand Rapids, Michigan 49504

 

Re:  First Amendment to Employment Agreement dated November 13, 2014

 

Ladies and Gentlemen:

 

This letter confirms our agreement reached today regarding the Employment
Agreement dated as of November 13, 2014, by and among you and me (the
"Employment Agreement"). We have agreed that all references in the Employment
Agreement to my title as President, Chief Operating Officer and Secretary of
Mercantile Bank of Michigan (the "Bank"), are amended to refer to President,
Chief Executive Officer and Secretary of the Bank, to take into account my
promotion to Chief Executive Officer of the Bank.

 

Any future changes to my titles for the Company or the Bank will be
automatically incorporated into the Employment Agreement without the need for an
amendment.

 

We have further agreed that, effective as of June 1, 2015, my annual salary will
be increased from $346,500 to $376,500 for the remainder of 2015.

 

Except as specifically amended by this letter, all of the terms of the
Employment Agreement remain in full force and effect. This letter may be
executed in counterparts, and is governed by Michigan law.

 

 

 

/s/ Robert B. Kaminski, Jr.

 

 

 

Robert B. Kaminski, Jr.

 

 

MERCANTILE BANK CORPORATION

 



By:

/s/ Michael H. Price

 

 

 

 

 

Its: Chairman, President and Chief Executive Officer

 

 



 

MERCANTILE BANK OF MICHIGAN

   



  By: /s/ Michael H. Price    



   

Its:

Chairman  



 